EXHIBIT 10.28.2

 

FIRST AMENDMENT TO THE

PENSKE AUTOMOTIVE GROUP 401(k) SAVINGS AND RETIREMENT PLAN

(As amended and restated effective January 1, 2014)

 

WHEREAS, Penske Automotive Group, Inc. (the “Company”) has adopted and maintains
the Penske Automotive Group 401(k) Savings and Retirement Plan, originally
effective September 1, 1998, and as most recently  amended and restated
effective January 1, 2014 (the “Plan”); and

 

WHEREAS, pursuant to Section 14 of the Plan, the Company has reserved the right
to amend the Plan at any time and has delegated that amendment power to the
Penske Automotive Group Benefits Plan Committee (the “Committee”); and

 

WHEREAS, the Committee desires to amend the Plan to provide for separate rules
for Employer Matching Contributions for Members who are employed at the
Company’s Affiliated Employers in the Premier Trucking Group that have adopted
the Plan as part of those Affiliated Employers’ adoption of and commencement of
active participation in the Plan beginning on January 1, 2016.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the Plan is amended, effective
January 1, 2016,  as follows:

 

1.        Section 1 (Definitions) of the Plan is amended by adding a new Section
1.39, reading as follows, and the subsequent Sections in Section 1 and the
cross-references to them are re-numbered accordingly:

 

“1.39   PTG Group means the following Affiliated Employers (each of which has
adopted the Plan in accordance with Section 13 of the Plan):  The Around the
Clock Freightliner Group, LLC; ATC Chattanooga, LLC; ATC Knoxville, LLC; and ATC
West Texas, LLC.”

 

2.        Section 3.2 (Employer Matching Contributions) of the Plan is amended
by adding a new paragraph D at the end thereof reading as follows:

 

“D.   Notwithstanding paragraphs A and B of this Section 3.2, Employer Matching
Contributions shall be made by each Employer in the PTG Group for each of its
respective Members at the rate of 50% of such Member’s Pre-Tax Contributions up
to 6% of such Member’s Compensation for the Plan Year.  All such Employer
Matching Contributions shall be calculated based on the Member’s Pre-Tax
Contributions made during the entire Plan Year, but shall not include the
Member’s contributions, if any, made as catch-up contributions under Code
section 414(v).  Additionally, such Employer Matching Contributions shall be
credited to the applicable Members’ Accounts on an annual basis or such other,
shorter basis (e.g., a quarterly, monthly or payroll basis) as the Employer may
otherwise determine.  Compensation for purposes of this paragraph D includes
Compensation earned by the applicable Member as an Employee for the Plan Year
for which the contributions are being made.”







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Penske
Automotive Group 401(k) Savings and Retirement Plan to be executed by its duly
authorized representative this 14th day of December, 2015.

 

 

Penske Automotive Group Benefits Plan

 

Committee

 

 

 

By: 

/s/Bud Denker

 

 

Bud Denker, EVP Human Resources

 

A member of the Committee

 

2

--------------------------------------------------------------------------------